Citation Nr: 1038866	
Decision Date: 10/18/10    Archive Date: 10/22/10

DOCKET NO.  07-04 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for hepatitis C.  

2.  Entitlement to service connection for end stage renal disease 
due to hepatitis C.  

3.  Entitlement to an increased rating in excess of 10 percent 
for pes planus.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1977 to May 1980.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from February 2006 and March 2009 rating decisions issued 
by the Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia, which, in pertinent part, denied 
entitlement to service connection for hepatitis C and end stage 
renal disease due to hepatitis C and entitlement to an increased 
rating in excess of 10 percent for pes planus.

The Veteran provided testimony before the undersigned Acting 
Veterans Law Judge at VA Central Office in June 2010.  A 
transcript is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran contends that he developed or contracted hepatitis C 
during service and that he has since developed end stage renal 
disease as a result of hepatitis C.  Among the possible causes 
of hepatitis C, the Veteran stated that he may have contracted 
hepatitis C from a sexual encounter, that medication or 
antibiotics he took to treat a sexually transmitted disease 
(STD) in service may have caused hepatitis C or aggravated pre-
existing hepatitis, and that he may have contracted hepatitis C 
from used vaccine needles during service.  

The Veteran's entrance examination was negative for hepatitis C.  
A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence demonstrates 
that an injury or disease existed prior thereto.  Only such 
conditions as are recorded in examination reports are to be 
considered as noted.  38 C.F.R. § 3.304(b) (2009).  Therefore, 
the presumption of soundness applies in this case.  

However, a physical examination provided the Veteran in June 
1977 refers to a history of mild hepatitis, which lasted for two 
weeks in May 1976.  This heptatis is not identified as hepatitis 
C.  The remainder of the records are negative for complaints or 
treatment of any form of hepatitis.  

While service records are negative for treatment or diagnosis of 
an STD, the Veteran's siblings have provided lay statements 
asserting that he told them while in service that he had 
contracted gonorrhea and genital warts and was being treated 
with medication and an acid wash.  The first evidence of a 
diagnosis of hepatitis C was in a September 1998 liver biopsy 
report.  

The Veteran received a VA examination in January 2008 to assess 
the nature and etiology of his hepatitis C and end stage renal 
disease.  The examiner reviewed the claims file in depth and 
diagnosed hepatitis C based on positive serology.  The examiner 
concluded that the likely risk factor was unclear and that he 
could not provide an opinion with respect to the etiology of 
hepatitis C without resorting to speculation.  Moreover, it was 
found that the subsequent condition of end state renal failure 
was more likely than not unrelated to hepatitis C but that it 
was at least as likely as not that renal failure and subsequent 
dialysis contributed to hepatitis C.  

Unfortunately, the January 2008 examination report did not 
include an opinion regarding whether or not the Veteran's 
hepatitis, which was noted to have pre-existed service, was 
aggravated by service.  This opinion is required in order to 
properly adjudicate the Veteran's claim for service connection 
for hepatitis C.  

Furthermore, the issue of service connection for end stage renal 
disease due to hepatitis C is inextricably intertwined with 
entitlement to service connection for hepatitis C, since success 
of the claim depends on whether service connection for hepatitis 
C is granted.  See Shields v. Brown, 8 Vet. App.346, 350-51 
(1995); see also Flash v. Brown, 8Vet. App.332, 338-40 (1995).  
The Board cannot adjudicate this issue until the development 
regarding service connection for hepatitis C has been completed.  
Therefore, the end stage renal disease issue must be remanded to 
allow for adjudication of the hepatitis C service connection 
claim.

A Veteran is entitled to a new VA examination where there is 
evidence that the condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey 
v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95  (1995).  In 
addition, a Veteran is competent to provide an opinion that his 
disability has worsened.  Proscelle v. Derwinski, 2 Vet. App. 
629 (1992).

During the June 2010 hearing before the Board, the Veteran 
states that his pes planus has worsened since the January 2009 
VA examination.  He specifically reported increased pain and 
swelling as well as callosities in between his toes.  The 
Veteran is competent to testify as to the worsening of his 
symptoms.  Therefore, the Board finds that a new VA examination 
is warranted to determine the current severity of service 
connected pes planus.

Accordingly, the case is REMANDED for the following action:

1.  The RO or AMC should schedule the Veteran for 
a new VA examination to determine the nature and 
etiology of the Veteran's hepatitis C.  

Based on examination findings, medical 
principles, and historical records, including 
available service treatment records, the examiner 
should render an opinion, consistent with sound 
medical judgment as to whether it is at least 
as likely as not (50 percent or greater 
probability) that such hepatitis C is the result 
of disease or injury incurred or aggravated 
during the Veteran's active duty.  

In rendering the requested opinion, the examiner 
should specifically address: (a) whether there is 
clear and unmistakable (undebatable) evidence 
that the Veteran had chronic hepatitis that 
existed prior to his entrance into service; if 
so, (b) whether it is as likely as not that the 
hepatitis that existed prior to service was 
hepatitis C; and if so, (c) whether there is 
clear and unmistakable evidence that any pre-
existing hepatitis see was not aggravated 
(undergo a permanent increase in severity beyond 
the natural progression) during active service. 

The examiner should set forth the complete 
rationale for any opinion expressed and 
conclusion reached in a printed report.  Comment 
is invited regarding the March 2008 opinions from 
T.R.M, M.D.  If the examiner concludes that there 
is insufficient information to provide an 
etiologic opinion without result to mere 
speculation, the examiner must provide a 
rationale for this conclusion and should state 
whether the inability to provide a definitive 
opinion was due to a need for further information 
(with said needed information identified) or 
because the limits of medical knowledge have been 
exhausted regarding the etiology of the Veteran's 
hepatitis C.  The examiner should also state 
whether there is additional evidence that would 
permit the opinion to be made.  

2.  The RO or AMC should provide the Veteran 
with a VA examination to determine the current 
severity of his service connected pes planus.

3.  Then, readjudicate the claims.  If any 
benefits sought on appeal are not granted, issue 
a supplemental statement of the case before 
returning the claim to the Board, if otherwise 
in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


